     Case 2:21-cv-00351-APG-DJA Document 10 Filed 04/12/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       BANK OF NEW YORK MELLON,                           Case No.: 2:21-CV-00351-APG-DJA
19
                              Plaintiff,                  STIPULATION TO STAY CASE
20                                                        PENDING WELLS FARGO II APPEAL
                      vs.
21
       FIDELITY NATIONAL TITLE GROUP,
22     INC., ET AL.,
23                            Defendants.
24

25
            Plaintiff Bank of New York Mellon (“BONY”) and Defendants Fidelity National Title

26
     Group, Inc., Chicago Title Insurance Company, and Chicago Title of Nevada, Inc. (collectively,

27   “Defendants,” and with BONY, the “Parties”), by and through their undersigned counsel, stipulate

28   and agree as follows, subject to the approval of the District Court:

                                                1
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
     Case 2:21-cv-00351-APG-DJA Document 10 Filed 04/12/21 Page 2 of 4



1            WHEREAS, this is one of several title insurance coverage disputes pending in this district
2    following an HOA foreclosure sale. The majority of cases concern the ALTA 1992 loan policy of
3    title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and either
4    the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement;
5            WHEREAS, one such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National
6    Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
7    WGC) (the “Wells Fargo II Appeal”). The parties to that case—whose counsel are also counsel in
8    this action—have been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for
9    oral argument sometime in the Summer of 2021;
10           WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
11   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the title
12   insurance policy that could potentially affect the disposition of this action, particularly given some
13   of the similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
14           WHEREAS, BONY has filed a motion to remand this action to the Eighth District Court
15   (ECF No. 7) and a motion for fees (ECF No. 8);
16           WHEREAS, Defendants’ time to oppose the motion to remand, to oppose the motion for
17   fees, and to file responsive pleadings has not yet expired;
18           WHEREAS, because the Wells Fargo II Appeal has the potential to resolve certain
19   matters at issue in this case, the Parties stipulate and agree that a stay in this particular case
20   pending the outcome Wells Fargo II Appeal is appropriate;
21           NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
22   stipulate and agree as follows:
23           1. The instant action shall be STAYED pending the issuance of the mandate pursuant to
24               Fed. R. App. P. 41(a) in the Wells Fargo II Appeal.
25           2. Defendants’ deadline to oppose BONY’s motion to remand this action to the Eighth
26               District Court (ECF No. 7) and motion for fees (ECF No. 8) is hereby CONTINUED,
27               and will be reset by mutual agreement of the Parties once the stay is lifted, without
28               prejudice to any arguments that Defendants might assert in opposition to those

                                                 2
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00351-APG-DJA Document 10 Filed 04/12/21 Page 3 of 4



1             motions.
2          3. To the extent that BONY has served the complaint and summons on any of
3             Defendants, their deadline to file a responsive pleading arising under Fed. R. Civ. P.
4             12 is hereby VACATED without prejudice to any defenses that such Defendants
5             might assert under Fed. R. Civ. P. 12. Defendants’ deadline to file responsive
6             pleadings will be reset when the stay of this action is lifted.
7          4. The Parties shall submit their proposed schedule to complete briefing on the motion to
8             remand, the motion for fees, and for the served Defendants to file their responsive
9             pleadings within 30 days of when the stay is lifted.
10         5. Each of the Parties may request a Fed. R. Civ. P. 26(f) conference at any time 180 days
11            after the order granting this stipulation.
12         6. By entering into this stipulation, none of the Parties is waiving its right to subsequently
13            move the Court for an order lifting the stay in this action.
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                              3
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
     Case 2:21-cv-00351-APG-DJA Document 10 Filed 04/12/21 Page 4 of 4



1          7. Nothing contained in this stipulation will prevent the Parties from propounding and
2              enforcing subpoenas to third parties for the purposes of preserving evidence in the
3              possession of third parties.
4
     Dated: April 11, 2021                        WRIGHT, FINLAY & ZAK
5

6                                                 By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
7                                                       Attorneys for Plaintiff
                                                        BANK OF NEW YORK MELLON
8
     Dated: April 11, 2021                        SINCLAIR BRAUN LLP
9

10                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
11
                                                        Attorneys for Defendants
                                                        FIDELITY NATIONAL TITLE GROUP,
12
                                                        INC., CHICAGO TITLE INSURANCE
                                                        COMPANY, and CHICAGO TITLE OF
13
                                                        NEVADA, INC.
14
     IT IS SO ORDERED.
15
           Dated this _____         April
                       12th day of _____________, 2021.
16
                                                   _______________________________________
17                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                              4
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
